                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                        WESTERN DIVISION

                                               )
Nustar Farms, LLC, Anthony Nunes, Jr.,         )     Case No. 5:20-cv-04003
and Anthony Nunes, III,                        )
                                               )
             Plaintiffs,                       )
v.                                             )     Motion to Appear Pro Hac Vice
                                               )     of Scott W. Wright
Ryan Lizza and Hearst Magazine Media,          )
Inc.,                                          )
                                               )
             Defendants.                       )
                                               )

       Scott W. Wright, a lawyer who is not a member of the bar of this district, hereby moves

to appear in this case pro hac vice on behalf of Ryan Lizza and Hearst Magazine Media, Inc.

Mr. Wright is a member in good standing of the bar of the State of Minnesota, and agrees to

submit to and comply with all provisions and requirements of the rules of conduct applicable to

lawyers admitted to practice before the state courts of Iowa in connection with his pro hac vice

representation in this case.

       Scott W. Wright further states that he will comply with the associate counsel

requirements of LR 83(d)(3) and (4) by associating with Michael A. Giudicessi, Faegre Drinker

Biddle & Reath LLP, 801 Grand Avenue, 33rd Floor, Des Moines, Iowa 50309, an attorney who

has been admitted to the bar of this district under LR 83(b) and (c) and who has entered an

appearance in this case.

       The certificate of good standing (dated within the last 90-days) required by

Administrative Order No. 19-AO-0004-P is attached.




                                    1
     Case 5:20-cv-04003-CJW-MAR Document 154 Filed 09/07/21 Page 1 of 3
 Dated: September 7, 2021.       Faegre Drinker Biddle & Reath LLP

                                 /s/ Michael A. Giudicessi
                                 Michael A. Giudicessi, Lead Counsel
                                   michael.giudicessi@faegredrinker.com
                                 Nicholas A. Klinefeldt
                                   nick.klinefeldt@faegredrinker.com
                                 Susan P. Elgin
                                   susan.elgin@faegredrinker.com
                                 801 Grand Avenue, 33rd Floor
                                 Des Moines, Iowa 50309-8003
                                 Telephone: (515) 248-9000
                                 Facsimile: (515) 248-9010

                                 /s/ Scott W. Wright
                                 Scott W. Wright
                                   scott.wright@faegredrinker.com
                                 2200 Wells Fargo Center
                                 90 S. 7th Street
                                 Minneapolis, Minnesota 55402
                                 Telephone: (612) 766-7000
                                 Facsimile: (612) 766-1600

                                 The Hearst Corporation

                                 Jonathan R. Donnellan, Lead Counsel*
                                  jdonnellan@hearst.com
                                 Ravi R. Sitwala*
                                  rsitwala@hearst.com
                                 Nathaniel S. Boyer*
                                  nathaniel.boyer@hearst.com
                                 Sarah S. Park*
                                  sarah.park@hearst.com
                                 Nina Shah*
                                  nina.shah@hearst.com
                                 Kristen Hauser
                                  khauser@hearst.com
                                 THE HEARST CORPORATION
                                 Office of General Counsel
                                 300 West 57th Street
                                 New York, New York 10019
                                 Telephone: (212) 841-7000
                                 Facsimile: (212) 554-7000
                                 *Admitted Pro Hac Vice

                                 Attorneys for Defendants



                               2
Case 5:20-cv-04003-CJW-MAR Document 154 Filed 09/07/21 Page 2 of 3
                                   Certificate of Service

       The undersigned certifies that a true copy of Motion to Appear Pro Hac Vice of Scott
W. Wright was served upon the following parties through the court’s CM/ECF electronic filing
system on September 7, 2021.

                                                  /s/ Katie Miller
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiffs
US.134489544.01




                                     3
      Case 5:20-cv-04003-CJW-MAR Document 154 Filed 09/07/21 Page 3 of 3
